                                                        1                             UNITED STATES DISTRICT COURT
                                                        2                                    DISTRICT OF NEVADA
                                                        3   UNITED STATES OF AMERICA, |                                2:17-cr-00124-JAD-GWF
                                                                                      |
                                                        4   Plaintiff,                |                                ORDER ON STIPULATION
                                                                                      |
                                                        5   v.                        |
                                                            LESLIE BRASS,             |                               ECF No. 278
                                                        6                             |
                                                            Defendant.                |
                                                        7
                                                        8          This matter coming before the Court on Stipulation to Continue Sentencing Hearing, the
                                                        9   Court having considered the matter, and good cause showing, the Court accepts the Stipulation.
                                                       10          WHEREFORE, IT IS HEREBY ORDERED, that the Sentencing Hearing in the
                                                       11
TANASI LAW OFFICES




                                                            above-captioned matter, now scheduled for March 18, 2019, at the hour of 10:00 a.m., be
                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                            vacated and continued to __________________________________.
                                                                                     May 14, 2019, at the hour of 10:00 a.m.
                                                       13
                                                       14     DATED: 3/13/2019
                                                                                                                __________________________________
                                                       15                                                       UNITED STATES DISTRICT JUDGE
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                         - 3-
